DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-8 and 10-21 are pending.
Claim 9 is cancelled.


Allowable Subject Matter
Claims 1-8 and 10-21 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Sayyarrodsari et al., US Patent Pub. US 20170139382 A1 discloses an industrial automation system with an automation device with a plurality of sensors collecting process data associated with a respective operational parameter of one of multiple operational parameters, and a control system includes a plurality of controllers receiving a plurality of process data acquired by the plurality of sensors that determine an expected value of a target variable based on selected process data and a process model to determine if an error between an expected operational state based on the analyzed process data and the actual operational state is greater than an error threshold. Lahiri et al., US Patent Pub. US 20140365195 A1 discloses retraining a model associated with operating data with recent operating data in response to an error percentage being greater than a threshold value. Moiseev et al., US Patent Pub. US 20130293217 A1 discloses determining a sensor model based on sensor response data that is compared with the sensor data obtained from redundant sensors to detect differences between the model and data obtained from other separate sensors. Jonas, US Patent Pub. US 20040162802 A1 discloses receiving a first data set and a second data set, each data set comprising at least one record, where each record reflects at least one of a plurality of entities, and utilizing an algorithm to compare the second data set to at least a portion of the first data set. Huang, US Patent Pub. US 20070219751 A1 discloses a sensor network with multiple sensor nodes that take a series of measurements and the series of measurements from different sensor nodes are mathematically interpolated so that equivalent parts of the measurements from the different sensor nodes will correspond to identical points in time.
	None of these references taken either alone or in combination with the prior art of record disclose:

	Independent Claim 1:
An industrial automation system, comprising:
an automation device;
a plurality of sensors configured to monitor a plurality of properties associated with the automation device, wherein each sensor of the plurality of sensors is configured to acquire a set of data points associated with a respective property of the plurality of properties; and
a control system communicatively coupled to the plurality of sensors, wherein the control system comprises a first module of a plurality of modules configured to:
receive a plurality of sets of data points acquired by the plurality of sensors;
identify a first portion of the plurality of sets of data points based on a first set of changes related to the first portion of the plurality of sets of data points, wherein the first set of changes corresponds to a second set of changes related to a second portion of the plurality of sets of data different from the first portion of the plurality of sets of data;
determine a modeled value of one of the plurality of sets of data points based on the first portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the plurality of sets of data points as acquired by a second portion of the plurality of sensors, wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are
different;
determine whether an error between the modeled value and the one of the plurality of sets of data points is greater than a first threshold; and
retrain the model associated with the one of the plurality of sets of data points based on the first portion of the plurality of sets of data points in response to the error being greater than the first threshold.

	Independent Claim 7:
A method for operating an industrial automation system, comprising:
receiving, via a first module of a plurality of modules in a control system, an indication that an error between a measurement associated with a target variable acquired by a first portion of a plurality of sensors of the industrial automation system and a modeled value for the target variable, wherein the modeled value is representative of one of a first portion of a plurality of sets of data points as acquired by a second portion of the plurality of sensors;
determining, via the first module, whether the error is within a first range of values;
identifying, via the first module, a second portion of the plurality of sets of data points based on a first set of changes related to the first portion of the plurality of sets of data points, wherein the first set of changes corresponds to a second set of changes related to the second portion of the plurality of sets of data different from the first portion of the plurality of sets of data; and
retraining, via the first module, a model used to generate the modeled value for the target variable based on the second portion of a plurality of sets of data points acquired via the second portion of the plurality of sensors disposed in the industrial automation system in response to the error being within the first range of values, wherein the first portion of the plurality of sensors and the
second portion of the plurality of sensors are different. 

	Independent Claim 15:
A non-transitory computer-readable medium comprising computer- executable instructions that, when executed, are configured to cause a processor to:
receive a plurality of sets of data points acquired by a plurality of sensors;
identify a first portion of the plurality of sets of data points based on a first set of changes related to the first portion of the plurality of sets of data points, wherein the first set of changes corresponds to a second set of changes related to a second portion of the plurality of sets of data different from the first portion of the plurality of sets of data;
determine a modeled value of one of the plurality of sets of data points based on the first portion of the plurality of sets of data points acquired by a first portion of the plurality of sensors and a model, wherein the modeled value is representative of the one of the second portion of the plurality of sets of data points as acquired by a second portion of the plurality of sensors,
wherein the first portion of the plurality of sensors and the second portion of the plurality of sensors are different;
determine whether an error between the modeled value and the one of the plurality of sets of data points is greater than a first threshold; and
retrain the model associated with the one of the plurality of sets of data points based on the first portion of the plurality of sets of data points in response to the error being greater than the first threshold.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119